Title: Elizabeth Smith Shaw to Mary Smith Cranch, 6 April 1781
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith


     
      My dear Sister
      Haverhill April 6th. 1781
     
     When I received your last kind, and daily Remembrance of me, I felt doubly obliged, for I knew I was in the arrears, and had not deserved it, and my gratitude rose in proportion. You have greatly the advantage of me in the enjoyment of quiet Life, in thinking over Letters while you  at work, and in the possession of your own thoughts. For if Ideas present themselves to my Mind, it is too much like the good seed sown among Thorns, they are soon erased, and swallowed up by the Cares of the World, the wants, and noise of my Family, and Children.
     My little Creatures are well now, though they have been often indisposed this winter. Betcy Quincy sleeps but little, wants to be waited upon every moment, and if she can have present necessities supplied, cares nothing about the future, or whether her mamma works, thinks, or plays. I have no patience with the saucy Girl.
     I have been uneasy that I could not send my Letter, but I find by yours that Brothers Conduct with regard to the Rates has determined my Father not to let him take the Farm into his own hands. I am sorry for the misfortune and loss, but believe it may be a means of preventing much greater evils.—I shall long to hear how things are. I hope you will continue your kind Informations.
     What is the matter that I cannot be favoured with some of my dear Sister Adams’s Letters. Does publick speculations, and an absent Husband and Children engross all her attention, and leave not one crevice for a sister who tenderly loves her.
     
     We had a report here that Brother Adams was returned last week with proffers of Peace &c., but I did not believe he had stolen a march again.
     I wish I knew what our situation was, with foreign Powers. Can Holland, and the States of Germany see the mart of the world destroyed, and preserve their Neutrality? It has greivously affected our merchants, Capt. Cordis particularly—he is a very great sufferer.
     I am very sorry for your loss and dissappointment in Your Goods. I hope you have got them and find them not so bad as you feared. For it costs almost an estate to procure any article either foreign or domestic.—I have been trying to get some spining done, and have hired a Girl into the house for that purpose, but it keeps the house in confusion. I hate it.
     I am sorry to hear my Aunt Thaxter has been so unwell. Are any more of my Cousins married. Is my Aunt a Grandmama? Give my Love to them all. I wish they were useful heads of Families in this town. If it was not so great a distance, and such chargeble travelling, I flatter myself I should see them scattered here and there. I want to see them.
     I think it strange you cannot any of you find out who Mr. Thaxters favorite is. I think if I had seen him as often as you I should have known who the happy Girl was, for I suppose she will think herself so, when he returns with so much good-sense embelished by the advantages of travelling, and the Graces of the polite World.
     I am glad to hear you are like to have such an agreeable addition to your neighbourhood, as Col. Warren’s Family. Family Friendships are often-times exceedingly beneficial. They have Sons and you have Daughters.
     I should be glad if sister Smith would see about the making Betcy Smith a pair of black draw-boy Shoes. I sent a piece by Sister Adams last Summer—the measure of her foot I send—she wants them directly. She is well and send duty, and Love.
     Mr. Shaw presents his regards—he is sick with a Cold. I hope it will be nothing worse. He says you must be very ignorant of his Disposition if you fear he’s making any unkind criticisms upon so good a Sister.
     Billy is come. Mamma—Mamma.
     Bea wants a peice of breaden—peas—mamm—hold your tongue Child—till I subscribe myself your dear Aunt Cranch’s most affectionate Sister,
     
      Eliza. Shaw
     
     
     
      I received the handkercheif.
     
    